DENSON, J.
The defendant was tried and convicted for selling whisky without a license and contrary to law.- The evidence for the state tended to show the guilt of the defendant, while that for the defendant tended to show his innocence. The only question reserved by the bill of exceptions relates to charges refused to the defendant.
If charges 1 and 6, in their conclusions, had stated that the facts hypothesized might be considered by the jury, along with the other evidence, in determining whether Jack Browning’s feelings were biased against the defendant, instead of concluding with the statement that they might be looked to, “to show Jack Browning’s biased feelings in giving in his testimony,” we are not prepared to say that the court should not have given them; but in the form requested the charges are objectionable and were properly refused.
Charge 2 was properly refused because it is argumentative. Moreover, the record does not disclose anything in respect to public opinion. Therefore, the charge was in reference to that subject abstract.
Charge 3, on account of the use of the word “of between the words “reasonable” and “doubt,” is misleading and unintelligible, and was properly refused.
Charges 4 and 5 were properly refused. That one juror has a reasonable doubt of the defendant’s • guilt, while sufficient to stay or prevent a conviction, does not require an acquittal. — Goldsmith’s Case, 105 Ala. 8, 16 South. 933; Cunningham’s Case, 117 Ala. 59, 66, 23 South. 693.
*56The act of November 30, 1907 (Gen. Acts' Sp. Sess, 1907, p. 179; Or. Oocle 1907, p. 422, note), fixes 40 cents as the rate per day at which convicts shall be sentenced for the costs of the prosecution, and is a repeal of the former law, which fixed the rate at 30 cents. The court erred in sentencing the defendant to work out the costs at 30 cents per day.
The judgment of conviction is affirmed; but as to the sentence the judgment is reversed, and the case is remanded, that the defendant may be properly sentenced.
Affirmed in part, and in part reversed and remanded.
Dowdell, G. J., and Simpson and Mayfield, JJ., concur.